FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofApril2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No. 1 Block listing Interim Review dated07April 2016 Exhibit No.2 Form 8.3 - Electronic Data Processing plc dated 20April 2016 Exhibit No.1 BLOCK LISTING SIX MONTHLY RETURN INFORMATION PROVIDED ON THIS FORM MUST BE TYPED OR PRINTED ELECTRONICALLY AND PROVIDED TO AN RIS Date: 7 April 2016 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Sharesave Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 788 (previous return adjustment) Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Irish Sharesave Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 2,234 and 788 (previous return adjustment) Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1997 Sharesave Scheme Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Executive Share Option Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1999 Executive Share Option Scheme Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Medium-term Performance Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Ownership Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Deferral Plan Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Long Term Incentive Plan Period of return: From: 1 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Company Share Option Plan (Option 2011) Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Plan 2014 Period of return: From: 01 October 2015 To: 31 March 2016 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Exhibit No.2 FORM 8.3 PUBLIC OPENING POSITION DISCLOSURE/DEALING DISCLOSURE BY A PERSON WITH INTERESTS IN RELEVANT SECURITIES REPRESENTING 1% OR MORE Rule 8.3 of the Takeover Code (the "Code") 1. KEY INFORMATION (a) Full name of discloser: The Royal Bank of Scotland Group plc (b) Owner or controller of interests and short positions disclosed, if different from 1(a): The naming of nominee or vehicle companies is insufficient. For a trust, the trustee(s), settlor and beneficiaries must be named. N/A (c) Name of offeror/offeree in relation to whose relevant securities this form relates: Use a separate form for each offeror/offeree Electronic Data Processing plc (d) If an exempt fund manager connected with an offeror/offeree, state this and specify identity of offeror/offeree: N/A (e) Date position held/dealing undertaken: For an opening position disclosure, state the latest practicable date prior to the disclosure 18/04/2016 (f) In addition to the company in 1(c) above, is the discloser making disclosures in respect of any other party to the offer? If it is a cash offer or possible cash offer, state "N/A" NO 2. POSITIONS OF THE PERSON MAKING THE DISCLOSURE If there are positions or rights to subscribe to disclose in more than one class of relevant securities of the offeror or offeree named in 1(c), copy table 2(a) or (b) (as appropriate) for each additional class of relevant security. (a) Interests and short positions in the relevant securities of the offeror or offeree to which the disclosure relates following the dealing (if any) Class of relevant security: Ordinary GBP 0.05 shares Interests Short positions Number % Number % (1) Relevant securities owned and/or controlled: 0 (2) Cash-settled derivatives: 0 0 (3) Stock-settled derivatives (including options) and agreements to purchase/sell: 0 0 TOTAL: 0 All interests and all short positions should be disclosed. Details of any open stock-settled derivative positions (including traded options), or agreements to purchase or sell relevant securities, should be given on a Supplemental Form 8 (Open Positions). (b) Rights to subscribe for new securities (including directors' and other employee options) Class of relevant security in relation to which subscription right exists: Details, including nature of the rights concerned and relevant percentages: 3. DEALINGS (IF ANY) BY THE PERSON MAKING THE DISCLOSURE Where there have been dealings in more than one class of relevant securities of the offeror or offeree named in 1(c), copy table 3(a), (b), (c) or (d) (as appropriate) for each additional class of relevant security dealt in. The currency of all prices and other monetary amounts should be stated. (a) Purchases and sales Class of relevant security Purchase/sale Number of securities Price per unit (b) Cash-settled derivative transactions Class of relevant security Product description e.g. CFD Nature of dealing e.g. opening/closing a long/short position, increasing/reducing a long/short position Number of reference securities Price per unit (c) Stock-settled derivative transactions (including options) (i) Writing, selling, purchasing or varying Class of relevant security Product description e.g. call option Writing, purchasing, selling, varying etc. Number of securities to which option relates Exercise price per unit Type e.g. American, European etc. Expiry date Option money paid/ received per unit (ii) Exercise Class of relevant security Product description e.g. call option Exercising/ exercised against Number of securities Exercise price per unit (d) Other dealings (including subscribing for new securities) Class of relevant security Nature of dealing e.g. subscription, conversion Details Price per unit (if applicable) 4. OTHER INFORMATION (a) Indemnity and other dealing arrangements Details of any indemnity or option arrangement, or any agreement or understanding, formal or informal, relating to relevant securities which may be an inducement to deal or refrain from dealing entered into by the person making the disclosure and any party to the offer or any person acting in concert with a party to the offer: Irrevocable commitments and letters of intent should not be included. If there are no such agreements, arrangements or understandings, state "none" None (b) Agreements, arrangements or understandings relating to options or derivatives Details of any agreement, arrangement or understanding, formal or informal, between the person making the disclosure and any other person relating to: (i) the voting rights of any relevant securities under any option; or (ii) the voting rights or future acquisition or disposal of any relevant securities to which any derivative is referenced: If there are no such agreements, arrangements or understandings, state "none" None (c) Attachments Is a Supplemental Form 8 (Open Positions) attached? NO Date of disclosure: 20 April 2016 Contact name: Richard Hopkins Telephone number: Public disclosures under Rule 8 of the Code must be made to a Regulatory Information Service and must also be emailed to the Takeover Panel at monitoring@disclosure.org.uk. The Panel's Market Surveillance Unit is available for consultation in relation to the Code's disclosure requirements on +44 (0)20 7638 0129. The Code can be viewed on the Panel's website at www.thetakeoverpanel.org.uk. Date:29April2016 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
